Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed 08/03/2021 has been entered.


Response to Arguments
Applicant’s arguments filed 08/03/2021 have been fully considered. Applicant argues the prior art fails to teach wherein the resource name is associated with a parent resource. However, Sanchez Herrero discloses a “parent resource” in the M2M handler which handles packets for the M2M devices in at least ¶ 61-64 which is associated with the resource name. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130013793 to Sanchez Herrero.

                                                                                                                                                                                         

Regarding claim 1, Sanchez Herrero teaches an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising:   

receiving a data packet that includes a resource name (fig. 1, ¶ 61-64, receiving packet form first M2M device including device ID), wherein the resource name is associated with a parent resource (¶ 61-64, M2M device is associated with parent resource, i.e. the M2M handler which handles packets for the M2M device); 

determining, based on one or more policies provisioned in the apparatus, that more information is needed to determine how to handle the packet; querying, based on the determining that more information is needed to determine how to handle a packet, an M2M service layer for context information associated with the data packet; and obtaining context information associated with the data packet (fig. 1, ¶ 61-64, based on policy of M2M media handler determining a query is necessary and sending a query for context information), wherein the query includes at least part of the resource name (fig. 1, s-110, ¶ 62, sender device includes an identifier, query includes identifier, s-105; ¶ 35, 73 session consolidated according to applicable consolidation policies, figs. 12A-D);

obtaining context information associated with the data packet; wherein the context information includes subscription information that is related to the resource name (¶ 60--64, context information obtained including context indicator for which the device has subscribed to the system); 
 
based on the context information, identifying value added services of the network for processing the data packet (¶ 62-64, fig. 1, based on the context indicator private communication sessions are identified.); and 

sending the data packet toward the identified value added services (62-64, fig. 1, packets are sent through the M2M Handler to the server to engage in sessions).


Claim 9 is addressed by similar rationale as claim 1.



	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez Herrero in view of “Toward a Standardized Common M2M Service Layer Platform: Introduction to oneM2M” to Swetina et al (hereinafter “Swetina”).

Regarding claim 2, 10, 
Sanchez Herrero fails to teach but Swetina teaches:
wherein the data packet is indicative of a Create, Retrieve, Update, Delete (CRUD) operation, and the query contains an attribute or resource name from the CRUD operation (pg. 22, crud commands). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Swetina. The motivation to do so is that the teachings of Swetina would have been advantageous in terms of facilitating system extension, support for new services, and interoperability between systems as well as to facilitate smart grids and smart city infrastructure (Swetina, abstract, introduction, pg. 20-23).


Regarding claim 3, 11, 
Sanchez Herrero fails to teach but Swetina teaches:
wherein the querying the M2M service layer further comprises sending a query to a service capability exposure function or a network exposure function (pg. 23 describing service/network exposure function).


Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez Herrero in view of “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture Enhancement for Flexible Mobile Service Steering (Release 13)” (hereinafter “3GPP”).

Regarding claim 4, 
Sanchez Herrero teaches a method performed by an apparatus within a network, the method comprising: 
receiving a policy from the M2M service layer (¶ 35, 73 receiving policies, figs. 12A-D).
Sanchez Herrero fails to teach, but 3GPP teaches:

provisioning the policy in an edge gateway of the network, such that the edge gateway is configured to route packets in accordance with the policy (Section 6.1.1.1, 6.1.1.3.1, 6.1.4.6.2, fig. 6.1.3.1, retrieval and obtaining context information for traffic steering), wherein the policy indicates which value added services should be applied to the traffic (section 4.1). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of 3GPP because Sanchez Herrero is directed to M2M communications which are a development of telecommunication networks (Sanchez Herrero, ¶ 2). The motivation to do so is that the teachings of 3GPP would have been advantageous in terms of facilitating and provisioning traffic steering policies (3GPP, 5.1.1).


Regarding claim 6, 
3GPP teaches:
querying a transport interworking function wherein the transport function is configured to determine whether the M2M service layer is authorized to steer traffic through one or more value added services of the network (Section 6.1.1.1, 6.1.1.3.1, 6.1.4.6.2, fig. 6.1.3.1). Motivation to include 3GPP is the same as presented above.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sanchez Herrero in view of US 20120047551 to Pattar. 

Regarding claim 5, 
Sanchez Herrero fails to teach but Pattar teaches:
querying a transport interworking function to determine whether the M2M service layer is authorized to steer traffic associated with a particular destination (¶ 49-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Pattar. The motivation to do so is that the teachings of Pattar would have been advantageous in terms of facilitating registration, authorization, and device integrity validation (Pattar, ¶ 47).


Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sanchez Herrero and Pattar in view of US 20190222653 to Dauneria.

Regarding claim 7, 
Sanchez Herrero fails to teach but Dauneria teaches:
wherein querying the transport interworking function comprises sending an authorization request to the transport interworking function, the authorization request comprising at least one of an identifier of the M2M service layer, the destination of the traffic, or the one or more value added services that are requested (¶ 136, authorization including destination of traffic).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Dauneria. The motivation to do so is that the teachings of Dauneria would have been advantageous in terms of establishing operational status of devices (Dauneria, ¶ 136).

Claim 8 is are rejected under 35 U.S.C. 103(a) as being unpatentable over Sanchez Herrero and 3GPP in view of US 20180183897 to Singhal.

Regarding claim 8, 
Sanchez Herrero fails to teach but Singhal teaches:
wherein the policy is received from the M2M service layer via a service capability exposure function or a network exposure function (¶ 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Singhal. The motivation to do so is that the teachings of Singhal would have been advantageous in terms of facilitating policy provisioning (Singhal, ¶ 57, 63).

CONCLUSION
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114  and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445